Citation Nr: 1133587	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-11 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for systemic lupus erythmatous (SLE), to include secondary hypertension, nephropathy with proteinuria, lupus serositis, antiphospholipid syndrome, cerebrovascular accent with left facial droop, disfiguring scars, and ankylosis of the middle and ring fingers of the right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and February 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal.

In May 2011, the Veteran appeared and testified at a Travel Board hearing at the Los Angeles RO.  The transcript is of record.  

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for lupus with secondary disabilities.  

The issue of entitlement to service connection for lupus, and its associated manifestations, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service connection for lupus was denied in a February 1998 rating decision.  The Veteran did not appeal this decision and it became final.

3.  Since February 1998, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a lupus.


CONCLUSION OF LAW

1.  The February 1998 rating decision denying service connection for lupus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the February 1998 rating decision denying service connection for lupus is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

At the outset, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision regarding reopening the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and material 

The Veteran seeks to reopen his previously denied claim of service connection for lupus with the claimed secondary disabilities.  

In February 1998, the RO originally denied service connection for lupus.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application received in November 2002, the Veteran seeks to reopen his previously denied claim of service connection for lupus.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the February 1998 rating decision includes, the Veteran's service treatment records (STRs), and post-service treatment records.  The RO originally denied service connection because there was no evidence of treatment for lupus or its symptoms during service, and the clinical evidence of record did not shown any relationship between his lupus and active service.  

Evidence received since the February 1998 rating decision most importantly includes what is purported to be positive nexus opinions from the Veteran's treating physician.  She submitted nearly identical letters on the Veteran's behalf in May 2003 and October 2003.  She essentially said that the Veteran's complaints of rashes and joint pain during service were precursors to his currently diagnosed lupus.  

Without the need to discuss each new piece of evidence in depth, the Board finds that the new evidence of record warrants reopening of the Veteran's claim.  He was originally denied service connection for lupus because it was not shown to be attributable to his service.  The new evidence of record most importantly includes the positive nexus opinions from the Veteran's physician suggesting a relationship between his lupus and military service.  The Board finds that not only is this evidence new, as it was not before prior agency decision makers, it is material as it speaks to an unestablished fact necessary to substantiate the claim.  Namely, there is now evidence suggesting a link between the Veteran's currently diagnosed lupus and service.  

Moreover, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for lupus.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lupus with associated symptoms is reopened.  





REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for lupus.  

The Veteran originally pursued workers' compensation for his lupus contending that it was due to the stress of his post-service work environment.  Medical records associated with the workers' compensation claim are associated with the claims file.  The Veteran now contends that his lupus is related to service, and his in-service treatment for rashes on the body was the precursor to lupus.  

Indeed the Veteran was treated in service for rashes-diagnosed as poison ivy.  There is also documentation from the Consulate of Korea indicating that there is a specific kind of poison ivy located in the mountains of Korea where the Veteran was stationed.  In letters dated in May 2003 and October 2003 from the Veteran's treating physician, the physician indicates that the Veteran's reports of rashes are classic symptoms associated with discoid lupus rash.  She related the Veteran's reported history of having lupus with its onset in 1982 as well as in service treatment for rashes that were not responsive to any therapy.  She opined that the most probable signs and symptoms of active SLE were noted in the Veteran's STRs, but not diagnosed as SLE until much later.  There is no comment as to whether this physician reviewed the Veteran's claims file prior to opining-including the evidence related to the workers' compensation claim, the Korean poison ivy exposure, and the Veteran's STRs.  

Unfortunately, the Board finds that this opinion is of little probative value based upon the physician's lack of review of the claims file and failure to provide a more thorough rationale than one based upon what appears to be the Veteran's reported history alone.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Further, the Veteran has not been afforded a VA examination in conjunction with the instant claim.  

Because the May 2003 and October 2003 letters are of limited probative value, a remand is necessary for a VA examination to be scheduled and a thorough opinion obtained as to the etiology of the Veteran's claimed lupus and associated symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to the evidence and information required to substantiate his claim of service connection for lupus including specific notice requirements imposed by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of his claimed lupus.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology-including identifying any ancillary disabilities associated with the lupus.  The examiner should then render an opinion as to whether it is at least as likely as not that any currently diagnosed lupus had its onset during service.  In reaching his/her opinion, the examiner should specifically address the Veteran's in-service treatment for poison ivy while stationed in Korea.  The examiner should also address whether the rashes the Veteran experienced in service were a precursor to his now-diagnosed lupus.  It is noted that the Veteran was first diagnosed and treated for lupus at least two years following discharge from service.  The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


